DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendment and remarks  filed on 2/17/21 and IDS filed on 12/28/20.  
Status of claims
Claims 24-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/17/20.
Claims 1-6 and 8-23 are examined in the application and the generic claim is examined to the extent that it reads on  “VP/dimethylaminoethylmethacrylate copolymer”  under cationic vinylpyrrolidone copolymer;  “homopolymer of methacryloyloxyethyl trimethyl ammonium chloride “ under cationic thickening agent comprising at least one unit derived from acrylic or methacrylic acid; “behentrimonium chloride”  under cationic surfactant; “cetearyl alcohol” under fatty alcohol; “amodimethicone” under amino functionalized silicone; “isopropyl esters “ under esters. 
The following new ground of rejection is necessitated by the amendment in view of the new limitation, which is “wherein the weight ratio of the total combined amount (a) and (b) to the total combined amount of (f) and (g) is about 0.2 to about 0.8 “. US 2017/0340547(‘547) which is relied for claim 4 is added to the main rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2012/0103357 (‘357) and   U. S. Patent 9,125,838 (‘838) and US 2017/0340547(‘547) .


    PNG
    media_image1.png
    201
    454
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    143
    522
    media_image2.png
    Greyscale


The above example discloses claimed water (h) of claims 1 and 23; behentrimonium chloride drawn to cationic surfactant (c ) and the amount is 1% ( claims 1, 10-11 and 23) and the amount is within the amount claimed in claim 12, which is about 0.2 to about 5 % and also discloses amodimethicone (claims 1,16 and) and  drawn to amino functionalized silicone (f) and the amount is 0.8% and this is within about 0. 1 to about 3% of claim 17. Example also discloses claimed cetearyl alcohol (claims 1, 13 and 23) drawn to fatty alcohol (d) and the amount is 10% not more than about 3% however US ‘357 teaches at ¶ [0086] fatty alcohols and the amount is 0.1-20% and the description includes claimed cetearyl alcohol and the claimed amount which is 0.5-3% of claims 14 and 23 along with not more than 3% is within the amount taught by US is INCI name for  “homopolymer of methacryloyloxyethyl trimethyl ammonium chloride “ (see page 19 of instant specification , ll.12-13) and the amount is 0.01-15% at ¶ [0102] and claimed amount about 1.5 to about 3 %  (claim 9) is within the amount taught by US ‘357 and example 7 exemplifies Polyquaternium-37 and the amount is 0.5% and this amount is within claimed amount about 1.5 to about 3 %. Instant application is claiming the same polymer as cationic thickening agent (b), however the same polymer and thus it is drawn to the same thickening agent since a compound and its properties are inseparable.  US ‘357 at ¶ [0066] teaches adding hair conditioner and the amount is 0.01-10% and at [0067] teaches claimed panthenol (e ) and the amount claimed which is from about 0.1 to about 3 wt % of claim 15  and 0.1 to about 1% is within the amount taught by US ‘357. US ‘357 at ¶ [0059] teaches adding oil (g)  to the compositions and the oils include claimed coconut oil (claims 18-19) and jojoba oil (claim 18) and the amount taught is 0.01-2% and there is overlap with 0.1 to about 4.5% of claim 20 and about 0.5 to about 4.5% of claim 23. US ‘357 teaches at ¶ [0060] adding esters and this includes isopropyl palmitate, other compounds drawn to esters of claim 22. US ‘357 also teaches adding non-ionic surfactants as emulsifiers and this includes fatty alcohol ethoxylates which is drawn to alkoxylated fatty alcohols of claim 22. US ‘357 at ¶¶ [0069-0074] teaches adding fixing polymers to the compositions and at¶ [0072] teaches Octylacrylamide/acrylates/ butyl amino ethyl methacrylate copolymer.
The difference between US ‘357 and instant application is regarding ingredient (a) species, which is “VP/dimethylaminoethylmethacrylate copolymer”  and the amount drawn to claim 4.
film former and under claim 10 claims the film former drawn to the claimed species, which is “VP/dimethylaminoethylmethacrylate copolymer” (claims 1-3 and 23). Claim  10 also claims Octylacrylamide/acrylates/ butyl amino ethyl methacrylate copolymer which is functionally equivalent to “VP/dimethylaminoethylmethacrylate copolymer”. 
Patent ‘838 does not teach the amount of film former, US ‘547 teaches methods for shaping of keratin fibers (hair cosmetic compositions) and teaches the amount of film forming polymers at ¶ [0182] and this is about 0.1 to about 20% and the claimed amount 0.4 to about 2% overlaps with this amount. See ¶ [0183] at page 7, ll. 16-17 for “VP/dimethylaminoethylmethacrylate copolymer” . 
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the composition of US '357 in example 12 by adding panthenol, oil, esters and alkoxylated fatty alcohols and add polyquaternium-37 taught and exemplified by US ‘357 and change the amount of cetearyl alcohol to not more than about 3% since US ‘357 teaches the amount of fatty alcohol can be anywhere from 0.1-20% and add the film former (same as fixing polymer taught by US ‘357)  and use  the claimed amount taught by US ‘547 since US ‘547 teaches the amount can be anywhere from 0.1-20% along with ingredients a and b claimed in patent ‘838 with  the reasonable expectation of success that the modified hair treatment compositions condition the hair in terms of combability, smoothness and softness to hair and adding the compositions of patent ‘838, which has the claimed film forming polymer species, has the  additional advantage of providing the consumer whipped texture that .
Response to Arguments
Applicant's arguments filed 2/17/21 have been fully considered but they are not persuasive.
 Applicants argue that the rejection is based on Example 12 of US 2012/0103357 (‘357) as a starting point and from Example 12, and  requires multiple selections and modifications   and Example 12 does not include VP/dimethylaminoethylmethacrylate copolymer (component (a)) and rejection point out to unrelated reference  U. S. Patent 9,125,838 (‘838).
In response to the above argument, patent ‘838 is not an unrelated reference. Patent ‘838 teaches  whipped compositions for the treatment of keratin fibers (hair) and as stated in the non-final rejection patent ‘838 is relied for species drawn to ingredient (a).
    Applicants argue that  example 12 does not include a claimed cationic thickening agent (component (b))and the rejection points to an independent compositions (Example 7) to account for polyquaternium-37.
In response to the above argument US ‘357 is not only valid for example 12, but for the entire disclosure.
 Applicants argue that Example 12 includes cetearyl alcohol, but the amount is 10 wt.% which is more than 3 fold higher than claimed.
In response to the above argument, US ‘357 teaches at ¶ [0086] fatty alcohols and the amount is 0.1-20% and the claimed amount is within the amount taught by US ‘357. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1)	


In response to the above argument US ‘357 is not only valid for example 12, but for the entire disclosure.
 Applicants argue that  Example 12 does not include a plant or vegetable oil (component (g)) and the rejection points to generic teachings in paragraph [0059] of US ‘357  .
In response to the above argument US ‘357 is not only valid for example 12, but for the entire disclosure.
 Applicants  argue that Example 12 does not include the claimed ratio of about 0.2 to about 0.8 and the rejection does not attempt to account for this ratio.
In response to the above argument, this is a new limitation and this limitation was added in response to the non-final rejection. 
 US ‘357 teaches the amount of ingredient b) can be 0.01-15% at ¶ [0102] and claimed amount about 1.5 to about 3 % is within the amount taught by US ‘357.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1).

US ‘547 teaches the amount of film forming polymers drawn to a) at ¶ [0182] and this is about 0.1 to about 20% and the claimed amount 0.4 to about 2% overlaps with this amount and at ¶ [0183] at page 7, ll. 16-17 for “VP/dimethylaminoethylmethacrylate copolymer” .  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1).

 US ‘357 under example 12 discloses amodimethicone (f)  and the amount is 0.8% and this is within about 0. 1 to about 3%. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1).

US ‘357 at ¶ [0059] teaches adding oil (g)  to the compositions and the oils include claimed coconut oil and jojoba oil (claim 18) and the amount taught is 0.01-2% and there is overlap with 0.1 to about 4.5%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1).

Regarding  “wherein the weight ratio of the total combined amount (a) and (b) to the total combined amount of (f) and (g) is about 0.2 to about 0.8 “ all the ingredients amount overlap or within the range taught by US ‘357 for ingredients (b and f and g) and ingredient “a” for US ‘547. Varying the amount of ingredients to arrive at the claimed ratio is within the ken of a skilled chemist.
Applicants point out to results in the specification and argue that the evidence of record illustrating the surprising benefits provided by the claimed composition. Applicants point out that Comparative compositions B and C are particularly applicable to the instant rejection. Compositions B and C are applicable to the instant rejection because these compositions, like Example 12 of Hoffman, lack VP/dimethylaminoethylmethacrylate copolymer (component (a) of the claims). In other words, Comparative Compositions B and C are more closely related to what is claimed than Example 12 of Hoffman. In fact, all comparative compositions in Table 1 of the specification are more closely related to what is claimed than Example 12 of US ‘357 . 
In response to the above argument, claim 1 claims a hair care composition comprising ingredients (a-h) and US ‘357 teaches all the ingredients and example 12 teaches ingredients c, d and f.  US ‘357 is not only valid for example 12 but for the entire disclosure and examiner pointed out to US ‘357 for all the ingredients except (a).  None of the examples tested  are to the closes prior art. The closest prior art would be an example with ingredients b-h. See below for the examples in the specification.

    PNG
    media_image3.png
    486
    697
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    502
    707
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    732
    666
    media_image5.png
    Greyscale

The results are unpersuasive for the  following enumerated reasons:
Example B does not have the required ingredient c) which panthenol. Example B is not same as example 12 of US ‘357 since the cationic surfactant is behentrimonium chloride. The cationic surfactant is behen trimonium methosulfate which is closely related to Note that there are two oils in formula B whereas claimed invention has only one oil. What is the reason for having extra oil?  Why was panthenol excluded in formula B? Claim 1 has panthenol.
Example C does not have the required ingredient b) which is polyquaternium-37 and panthenol. Example C is not same as example 12 of US ‘357 since example 12 does not have stearyl alcohol. Note that there are two oils in formula B whereas claimed invention has only one oil. What is the reason for having extra oil?  See the results drawn to formula B? Why was panthenol excluded in formula C? Claim 1 has panthenol.
Formulations A-C were tested overnight and the observations are after the overnight test. Formulations D-G were not tested overnight this is closely related to formulation A except for ingredient c) which panthenol. There are no cosmetic performance or effect on hair drawn to D-G.  Just like A , D-G does not have mineral oil. What is the reason for not having overnight test for these formulations ?
The showing for formulation A is not commensurate with the scope of claims.
Therefore 103 rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607.  The examiner can normally be reached on M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619